DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103 - withdrawn
The rejection of claims 1, 2, 4, 5, 6, 8, and 10-22 under 35 U.S.C. 103 as being unpatentable over Becker et al. in view of Amiel et al., Lee et al., and Brunton et al. is withdrawn in view of the amendment and arguments filed April 2, 2021.
The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Becker et al. in view of Amiel et al., Lee et al., Brunton et al., Cramer et al., Peyrot et al., Brod et al., Garnero, Glasgow Diabetes Managed Clinical Network, and Morwessel is withdrawn in view of the amendment and arguments filed April 2, 2021.
The rejection of claims 7 and 9 under 35 U.S.C. 103 as being unpatentable over Becker et al., Amiel et al., Lee et al. and Brunton et al., and Raslova et al. is withdrawn in view of the amendment and arguments filed April 2, 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-19, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,092,513. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate or render obvious the instant claims.
Claim 4 of U.S. Patent No. 10,092,513 recite a method of treating Type II Diabetes Mellitus in a patient comprising administering to the patient an aqueous pharmaceutical formulation, wherein the treatment reduces the risk of nocturnal hypoglycemia, wherein the aqueous pharmaceutical formulation comprises 300 U/mL of insulin glargine. The time interval between administrations is in the range of 20 
The patented claims do not require that the patient population has experienced at least one hypoglycemic event. This difference is obvious over the prior art of Amiel et al., Lee et al. and Brunton et al. for the reasons presented in the obviousness rejection above, satisfying all of the limitations of claim  1.
With respect to claims 2, 4-19, 21 and 22, patented claims 6, 8-11, 14-20, 23-26, 28 and 29 recite the same limitations, respectively.
Applicant did not traverse this rejection in the response filed April 2, 2021.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654